Citation Nr: 1426264	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-29 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from April 1988 to December 1990.  Prior to that period of service, the Veteran had service in the U.S. Navy Reserves from approximately 1985 to 1988.

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As noted in a prior remand, in July 2009 the Veteran submitted a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left knee as the result of surgical treatment by VA in March 2009.  The RO developed evidence in the claim, but did not issue a rating decision.  Rather, it included a discussion of this theory of entitlement in an April 2010 supplemental statement of the case, listing the issue as entitlement to service connection for a left knee disability.  The Board notes, however, that a claim of entitlement to benefits under § 1151 constitutes more than merely a different theory of entitlement offered in support of a claim for service connection.  Instead, it constitutes a claim for compensation benefits under an entirely different statute based on disability resulting from VA medical treatment, rather than disability incurred in or aggravated by service.  For this reason, the Board finds that the Veteran MUST be issued a coded rating decision with regards to her July 2009 claim, and be afforded the opportunity to appeal that decision.

The issues of service connection for bilateral knee disabilities and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in December 2011 for further development, specifically for an etiological opinion as to the Veteran's hearing loss.  An addendum opinion was obtained in September 2012, and the claim for hearing loss was readjudicated in a December 2012 SSOC. Thus, there is compliance with the Board's remand instructions, as to the hearing loss claim being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of hearing loss being finally decided in this appeal, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2009, September 2009, October 2009, December 2011, and May 2012, as well as a prior Board Remand in December 2011, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These documents informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records, as well as relevant VA medical records, are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).   In this case, the Board notes that the Veteran was provided with a VA examination in this case in July 2008, and most recently with an VA medical professional's opinion in September 2012.  These examinations, taken together, were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for hearing loss in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Board finds that the duty to assist the Veteran has been satisfied, as to the Veteran's claim of hearing loss being finally decided in this appeal.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

Service connection for certain diseases, such as certain neurological disorders, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).   In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of hearing loss within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts  have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See  Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).




Facts and Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss.  In this regard, the Board notes that the preponderance of the medical evidence of record indicates that this disability is not related to service.

Reviewing the relevant evidence of record, service treatment records reflect that on enlistment in the Navy Reserves in March 1985, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0


Separation examination in August 1986 also included audiometric testing, revealing the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
5
0
5
10
0

In December 1987 the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
5
0

	
In February 1988 the following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
5
0
0
0
0


In April 1988 the following puretone thresholds were reported:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-05
-05
10
-05
LEFT
10
-05
-05
5
-10


Upon separation from active duty in December 1990, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
5
5
-10
LEFT
5
-05
-10
5
-10

At that time, the Veteran denied ear, nose, or throat trouble and hearing loss.

On VA examination in July 2008, the Veteran reported difficulty understanding speech when background noise was present.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
40
LEFT
30
25
30
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

Because that examination failed to offer an opinion as to whether the Veteran's current hearing loss is related to service, an addendum opinion was requested, and received in September 2012.  The audiologist who provided that addendum opinion noted that the Veteran's enlistment and separation examinations both indicated the presence of normal hearing sensitivity for pure tones, by VA standards.  He also noted no indication of any significant threshold shifts between enlistment and separation.  In sum, the audiologist indicated that, given normal hearing bilaterally on discharge examination and no evidence of significant shift in the thresholds from induction to discharge, the Veteran's hearing impairment was less likely as not caused by or a result of military noise exposure.

Thus, while the Veteran may be presumed to be exposed to acoustic trauma in service, as evidenced by her service connection for tinnitus, the medical evidence of record indicates that the Veteran's hearing loss is not related to service.  As noted above, the Veteran's hearing loss upon entry and separation from service are essentially similar, and contain no findings consistent with hearing loss for VA purposes.  The first audiological evaluation showing a finding of hearing loss for VA purposes is dated July 2008, eighteen years after the Veteran's separation from service.  Further, the only medical etiological opinion of record indicates that the Veteran's hearing loss is not related to service.

The Board recognizes that the Veteran is competent to testify to such things as noticing a decrease in her hearing acuity.  However, the Board ultimately places more probative weight on the opinion of the competent hearing loss specialist, who considered the Veteran's complaints, but also relied on the results of objective audiometric testing in service, and provided a thorough rationale.

In summary, considering the medical evidence of record, the length of time between the Veteran's service and the onset of hearing loss, and the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for PSTD based on claimed sexual trauma, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99   (1998). (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

In the instant case, the Board finds that the statements of record received from the Veteran's father, and from the Veteran's friend regarding an incident at a wedding, are exactly the sort of statements  38 C.F.R. § 3.304 contemplates for corroborating an in-service assault.  As such, the Board is of the opinion that the Veteran is entitled to a VA examination to help determine whether she currently does have a diagnosis of PTSD, or any other psychiatric disability, related to service.

Additionally, the Board notes that, in the Veteran's most recent letter to the Board in January 2013, she indicated that she was scheduled for further evaluations at the VA for her knees.  In addition, the current records show that the Veteran has undergone and will likely undergo more procedures for her left knee.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the Veteran has experienced additional disability since her last VA examination of July 2008, the Board finds that a further examination would be warranted.  The Board points out that, as the Veteran is claiming her right knee not only directly to service but as secondary to her left knee, this claim is inextricably intertwined with the left knee claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the names and addresses of any health care providers who have recently treated her for a psychiatric disorder or any knee disability.  After obtaining all required information and waivers from the Veteran, please associate all relevant records with the Veteran's claims file.

2. After the above development has been completed, and any relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA psychiatric examination.  The claims file (physical and virtual) must be made available to and reviewed by the examiner. 

The examiner should note all psychiatric diagnoses the Veteran carries.  The examiner, for each psychiatric disorder diagnosed, should indicate whether it is as least as likely as not that the condition is related to service. 

If the Veteran receives a diagnosis of PTSD, the examiner should specifically note whether it is related to the Veteran's claimed personal assault trauma in service.  In addition, in offering diagnoses, the examiner should comment on private medical records showing diagnoses of PTSD related to non-service conditions, as well as the Veteran's statements from her father and an acquaintance which related to her claimed in service stressor.

The examiner should review the entire record and provide a complete rationale for all opinions offered. A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to evaluate and provide an etiology for the Veteran's claimed left knee and right knee disabilities.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

For any right or left knee disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to an injury sustained during a period of active service, active duty for training, or inactive duty for training.  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused or has been permanently aggravated by the Veteran's left knee disability.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  The examiner should comment on the Veteran's report of separation examination which shows a complaint of bilateral knee pain.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

4. Then, readjudicate the Veteran's claims.  If any claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, including as provided below, the claims should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


